DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on January 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No 10,701,969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed on January 4, 2022, with respect to the rejection of the instant claims under 35 USC 102 and 35 USC 103 over Dominguez have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP-175896. 
Applicant arguments with respect to the Examiner’s reading of “flavor reservoir” versus “flavoring reservoir” is not persuasive. Applicant submits that “reservoir” must include a consideration of the words that modify them, i.e., “flavor” and “flavoring”.  As such, Applicant avers, “a ‘flavor reservoir’ must be different form a ‘flavoring reservoir’” according to the doctrine of “claim element differentiation”. The Examiner disagrees. Applicant is reminded of the fact that the claims are drawn to an “apparatus” which is distinguishable over the art by its structure, e.g. its physical attributes. The modifiers of “flavor” or “flavoring” do not further impart structural limitations to the term “reservoir”, they merely reflect the intended use of the “reservoir”. Further, it is not clearly understood what Applicant means by the doctrine of “claim element differentiation”. As best understood by Examiner, it appears that Applicant is referring to a doctrine established by caselaw, Andersen Corp. v. Fiber Composites, but the doctrine established from this case is that of “claim differentiation” rather than claim element differentiation, and claim differentiation is only an issue when the claims, as a whole, are superfluous. So, the point that Applicant is trying to make regarding this perceived doctrine versus the Examiner’s interpretation of “flavor reservoir” and “flavoring reservoir” is unclear.   
Claim Objections
Claim 10 is objected to because of the following informalities:
-In line 2, the word “flavoring” should be changed to -- flavor --.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 4-13 and 15 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by JP-175896 (English Translation), hereinafter “Ishiwatari et al”.
Regarding independent claim 1, Ishiwatari et al discloses several embodiments of a novel pipe, referred to as a “fragrance material pipe”, which permits the separate aspiration through both the mouth and the nose, of one or more fragrant material components (corresponding to the claimed “[a]n inhaler component”). 
In each embodiment, there is provided a main pipe body (3)(read: housing) and in some embodiments said body (3) has a cover (9, 10)(read: housing cover)(see Figs)(corresponding to the claimed “a housing with a cover extending in a longitudinal direction”).
  The pipe further includes an aspirational opening (2)(read: mouthpiece), to be inserted into the mouth of a user, such that when said opening (2) is placed in the user’s mouth and aspirated, external air (read: inhalable medium) flows therethrough (see page 12 of English Translation) (corresponding to the claimed “a mouthpiece with a mouthpiece opening for supplying an inhalable medium into an oral cavity of the user”).  
As seen in the embodiment of Figs. 5 and 6, for example, a portion of the pipe body (3), located at an uppermost part of said body (3), includes a space (read: flavor reservoir) within which a  1st fragrance material carrier (4a) is provided which contains a fragrance material (read: flavor)(see page 3 and 15 of the English translation)(corresponding to the claimed “a flavor reservoir”).  
Also, as seen in the embodiment of Figs. 5 and 6, a portion of the pipe body (3) adjacent to/in line with the aspirational opening (2)(“mouthpiece”) - read as being an integral part of said aspirational opening (3) - includes a space (read: flavoring reservoir) within which a 2nd fragrance material carrier (4b) is provided which contains a fragrance material (read: flavoring) such that upon aspiration the fragrance, along with the external air, is aspirated through the mouth (see pages 3 and 15 of the English translation)(corresponding to the claimed “wherein the mouthpiece additionally comprises a flavoring reservoir through which the inhalable medium can flow to enrich the inhalable medium with flavoring, wherein the inhalable medium is a condensation aerosol, and wherein the flavor reservoir and the flavoring reservoir are longitudinally overlapping”).
  Note: Applicant has included claim recitation that states “a mouthpiece…for supplying an inhalable medium into an oral cavity of a user…wherein the inhalable medium is a condensation aerosol”(emphasis added). However, material that is “worked upon” by an apparatus does not limit said apparatus claims.  MPEP 2115 states that “Inclusion of material…worked upon by a structure being claimed does not impart patentability to the claims". In re Young, 75 F. 2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963)). Hence, since the “the inhalable medium is a condensation aerosol” recitation is not positively cited in said claims, i.e. it is not a structural limitation thereof, for examination purposes, it will not be given patentable weight.  
Regarding claim 4-12, Applicant recites limitations for “flavor” in the flavor/flavoring reservoirs. However, an apparatus claim is only limited to positively-recited elements (see MPEP 2115). Since “flavor” is not positively cited in independent claim 1, the “flavor” recitation, in these claims, can be interpreted as not being a structural limitation thereof and, hence, for examination purposes, does not need to be given patentable weight. Further, it is clear from the structure of the spaces of the pipe body (3) which contain fragrance material carriers (4a, 4b) are both capable of containing a “flavor” having the recited characteristics/limitations because either space is, in fact, a “reservoir”.  
Regarding claim 13, from Figure 6 of Ishiwatari et al, it is clear that its pipe may have a plane “m” (ie, the lateral wall that separates the space housing the 1st fragrance carrier (4a) and the 2nd fragrance carrier (4b))  which would necessarily divide the body (3) in a direction of the cover (10) into two appropriately equal-sized parts, wherein the aspirational opening (2) and the fragrance carrier material (4a) are arranged on opposite side of the housing center plane “m”.
Regarding independent claim 15, as stated above, Ishiwatari et al  discloses a fragrance material pipe that meets all of the limitations of “the inhaler component” of independent claim 1.  Applicant is again reminded that a claim is only limited to positively-recited elements (see MPEP 2115). Since “the inhalable medium is a condensation aerosol” is not a structural limitation of the claimed “inhaler”, for examination purposes, it will not be given patentable weight.  
As such, Ishiwatari et al anticipates the above-referenced claims.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over JP-175896 (English Translation), hereinafter “Ishiwatari et al”.
Regarding claims 2-3, the Figure 5 embodiment of Ishiwatari et al appears to show an uppermost part of said body (3) - a fragrance material carrier body (8)(read: flavor reservoir/component of the housing) - which is a separable from the rest of the body (3)(see Fig. 5). However, in the alternative, it would have been obvious to one of ordinary skill in the art to have provided this carrier body (8) as a separate piece, rendering is detachably connected to/from the rest of the housing which the aspirational opening (2) is attached to, merely for ease of cleaning and replacement, if/when needed (corresponding to the “wherein the mouthpiece is detachably connected to a component of the housing” recitation of claim 2; and the “wherein the flavor reservoir is replaceable” recitation of claim 3).
Regarding claim 14, as stated above, in some embodiments, the fragrance material pipe a cover (9, 10) - which covers an uppermost portion of the body (3) - that appears to be able to be secured to the main body by a press fit (see Figs. 5-6). While this press fit securing means does not equate to a “sliding” arrangement, it is noted that such an arrangement is known in many arts. Hence, it would have been obvious to one having ordinary skill in the art to have opted to employ a press-fit/sliding securing arrangement for the cover (9, 10) to be secured to the pipe body (3) instead of a press fit arrangement, as such means are already known and can be an equally-useful manner in which to secure the cover (9, 10) to the body (3)(corresponding to the claimed “further comprising a sliding cover employed over an outside of the inhaler component”).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over JP-175896 (English Translation), hereinafter “Ishiwatari et al” in view of Dominguez (US. Pat. No. 7,100,618).
Regarding claim 16, Ishiwatari et al does not disclose “a rechargeable battery” used in its fragrance material pipe; however, the Dominguez reference shows that electrically-powered impellers are known to be used in devices which deliver inhalable media to be the oral cavity and the nostrils of a user in order to circulate the same for an improved organoleptic and olfactory experience for the user (see col. 4, lines 12-18). Hence, it would have been obvious to one of ordinary skill in the art to have added impellers to the structure of the Ishiwatari et al pipe in order to better distribute the fragrance-laden air into the nasal and oral passages of the user and, further, it would have been obvious to one of ordinary skill in the art to have employed a rechargeable battery, which has become a conventional and popular means by which to power personal devices (corresponding to the claimed “wherein the inhaler further comprises a rechargeable battery”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIONNE W. MAYES/         Examiner, Art Unit 1747